I reluctantly concur in the decision which is in effect a reduction or modification of the judgment in this case. It is the first instance of the modification of a judgment by this court in a personal injury case.
The appellant urges either a reversal or modification of the judgment, its argument being based primarily upon the erroneous introduction of evidence relative to refund annuities. Such evidence injected into the case an improper standard, and apparently influenced the jury to award an excessive sum for the loss of future earnings.
The present action of the court presents the alternative of modification of the judgment based upon a computation of the excessive portion of the verdict which is the apparent result of the application of an erroneous method of calculation of the probable diminution of future earnings, or the complete reversal of the judgment and consequent retrial of the case. An option is thus accorded the plaintiff.
Reporter's Note — Appellee having consented to a remittitur of $75,000, the judgment of the Court of Appeals less $75,000 was affirmed on December 22, 1948. *Page 392